EXHIBIT 10.8
SECOND AMENDMENT TO NOTE AGREEMENT
THIS SECOND AMENDMENT, dated as of December 5, 2013 (this "Amendment"), to the
Amended and Restated Note Purchase and Private Shelf Agreement, dated as of May
25, 2012 (as amended or otherwise modified to date, the "Note Agreement"), is
between Nu Skin Enterprises, Inc., a Delaware corporation (the "Company"), on
the one hand, and Prudential Investment Management, Inc. and each of the holders
of Notes appearing on the signature pages hereto (collectively "Prudential"), on
the other hand.
RECITALS
A.            Pursuant to the request of the Company, the Company and Prudential
now desire to amend the Note Agreement in the respects, but only in the
respects, hereinafter set forth.
B.            Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Agreement unless herein defined or the context
shall otherwise require.
C.            All requirements of law have been fully complied with and all
other acts and things necessary to make this Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Amendment set forth in Section 3 hereof,
and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and Prudential do
hereby agree as follows:
Section 1
Amendment to Note Agreement.

 
1.1            The definition of the term "EBITDA" set forth in Schedule A to
the Note Agreement is hereby amended and restated to read as follows:
 
"EBITDA" means, with respect to any period, the sum of (i) Consolidated Net
Income for such period without giving effect to extraordinary gains and losses,
gains and losses resulting from changes in GAAP or one time non-recurring income
and expenses resulting from acquisitions, plus (ii) to the extent deducted in
the calculation of Consolidated Net Income, the amount of all interest expense,
depreciation expense, amortization expense, income tax expense and non-cash
stock-based compensation expense; provided that EBITDA will include or exclude,
as applicable, acquisitions and divestitures of Restricted Subsidiaries or other
business units on a pro forma basis as if such acquisitions or divestitures
occurred on the first day of the applicable period.
Section 2
Representations and Warranties and Covenants of the Company.

 
2.1            To induce Prudential to execute and deliver this Amendment (which
representations shall survive the execution and delivery of this Amendment), the
Company represents and warrants to Prudential that:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
this Amendment has been duly authorized, executed and delivered by it and this
Amendment constitutes the legal, valid and binding obligation, contract and
agreement of the Company, enforceable against it in accordance with its terms,
except as enforcement may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors' rights generally, and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);
 

(b)
the Note Agreement, as amended by this Amendment, constitutes the legal, valid
and binding obligation, contract and agreement of the Company, enforceable
against it in accordance with its terms, except as enforcement may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws or
equitable principles relating to or limiting creditors' rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);
 

(c)
the execution, delivery and performance by the Company of this Amendment (i) has
been duly authorized by all requisite corporate action and, if required,
shareholder action, (ii) does not require the consent or approval of any
governmental or regulatory body or agency, and (iii) will not (A) violate (1)
any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, or (B) result in a breach
or constitute (alone or with due notice or lapse or both) a default under any
indenture, agreement or other instrument referred to in clause (iii)(A)(3) of
this Section 2.1(c); and
 

(d)
as of the date hereof and after giving effect to this Amendment, no Default or
Event of Default has occurred which is continuing.
 

2.2            The Company agrees that it shall promptly pay the reasonable fees
and expenses of Vedder Price P.C. in connection with the negotiation,
preparation, approval, execution and delivery of this Amendment.
 
Section 3
Conditions to Effectiveness of This Amendment.

 
This Amendment shall become effective as of the opening of business on the date
hereof upon (a) the delivery to Prudential of executed counterparts of this
Amendment, duly executed by the Company and the Required Holders, and (b) the
delivery to Prudential of a fully executed and effective amendment to the
Company's Bank Credit Agreement and any other Material Credit Facility (if any)
which provides for amendments thereto which are substantially identical to those
provided herein; provided, however, that no such amendment need be provided for
any Material Credit Facility if similar language is already included in such
other Material Credit Facility.
Section 4
Miscellaneous.

 
4.1            This Amendment may be executed in any number of counterparts,
each counterpart constituting an original, but all together only one agreement. 
Delivery of executed counterparts of this Amendment by telefacsimile or other
secure electronic format (pdf) shall be effective as an original.
 
4.2            The amendments, limited waiver and other modifications set forth
in this Amendment shall be limited precisely as written and shall not be deemed
to be (a) an amendment, consent or waiver of any other terms or conditions of
the Note Agreement or any other document related to the Note Agreement, or (b) a
consent to any future amendment, consent or waiver.  Except as expressly set
forth in this letter, the Note Agreement and the other Transaction Documents
shall continue in full force and effect.
 
2

--------------------------------------------------------------------------------

 
 
 
4.3            This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the internal laws of
the State of New York, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than such state.
 
 


[Signature pages follow.]
 
 
 
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


NU SKIN ENTERPRISES, INC.
By:  /s/ Brian
Lords                                                                                    
Name: Brian Lords
Its:  Treasurer
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
By:  /s/ Iris
Krause                                                                                    
Its:  Vice President
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By:  /s/ Iris
Krause                                                                                    
Its:  Vice President
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY


By:            Prudential Investment Management,
Inc., as investment manager
By:  /s/ Iris
Krause                                                                                    
Its:  Vice President
PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY
By:  /s/ Iris
Krause                                                                                    
Its:  Vice President
PRUCO LIFE INSURANCE COMPANY
By:  /s/ Iris
Krause                                                                                    
Its:  Assistant Vice President
MTL INSURANCE COMPANY


By:            Prudential Private
Placement                                                                      Investors,
L.P., as investment advisor


By:            Prudential Private
Placement                                                                      Investors,
Inc., as its general partner
By:  /s/ Iris
Krause                                                                                    
Its:  Vice President
GIBRALTAR LIFE INSURANCE CO., LTD.


By:            Prudential Investment Management  (Japan), as investment manager


By:            Prudential Investment Management,  Inc., as sub-adviser
By:  /s/ Iris
Krause                                                                                    
Its:  Vice President
 